FILED
                              NOT FOR PUBLICATION                           NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BALDEV SINGH,                                     No. 10-73463

               Petitioner,                        Agency No. A072-693-223

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Baldev Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion, Malty v.

Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004), and we deny the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion by denying Singh’s motion to reopen as

untimely because the motion was filed over five years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Singh failed to present material evidence of

changed circumstances in India to qualify for the regulatory exception to the time

limitation for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also

Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008) (underlying adverse

credibility determination rendered evidence of changed circumstances immaterial).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-73463